—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
As the result of his possession of certain documentation, petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing contraband. Petitioner argues that this determination is not supported by substantial evidence in the record. Since the commencement of this proceeding, respondent has annulled the subject determination and expunged it from petitioner’s records. As the matter is now moot, we need not address the merits of petitioner’s claim. Furthermore, petitioner is not entitled to the recovery of incidental expenses.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.